      Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 1 of 21



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

NANCY CAROLA JACOBSON, TERENCE
FLEMING, SUSAN BOTTCHER, PRIORITIES
USA, DNC SERVICES CORPORATION /              Case No. 4:18-cv-00262-MW-CAS
DEMOCRATIC NATIONAL COMMITTEE, DSCC
a/k/a DEMOCRATIC CONGRESSIONAL
                                              (Expedited Review Requested)
CAMPAIGN COMMITTEE, DEMOCRATIC
GOVERNORS ASSOCIATION, and DEMOCRATIC
LEGISLATIVE CAMPAIGN COMMITTEE,

      Plaintiffs,
v.

LAUREL M. LEE, in her official capacity as
the Florida Secretary of State,

      Defendant,

and

NATIONAL REPUBLICAN SENATE COMMITTEE,
and REPUBLICAN GOVERNORS ASSOCIATION,
      Defendant-Intervenors.


 PLAINTIFFS’ MOTION FOR A PROTECTIVE ORDER AND/OR, IN THE
   ALTERNATIVE, TO QUASH THIRD-PARTY SUBPOENAS DUCES
                          TECUM
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 2 of 21



                                INTRODUCTION
      In allowing the National Republican Senate Committee and Republican

Governors Association (“Intervenors”) to intervene in this case, the Court “note[d]

the time-sensitivity in this election-related dispute” and cautioned that it “w[ould]

not tolerate delay.” ECF No. 36 at 3. Intervenors have failed to heed the Court’s

warning. Instead, they sat out virtually the entire discovery period, during which

they not only failed to serve any discovery, but affirmatively declined to even

discuss setting deposition dates until the end of February. Then, less than two

weeks before the cutoff date set by the Court, Intervenors have served extensive

documentary discovery requests on Plaintiffs’ counsel and issued six separate

third-party subpoenas duces tecum, all of which have return dates beyond the

applicable Court-scheduled discovery cutoff date of March 8, 2019. By delaying

until the eleventh hour, Intervenors have left Plaintiffs and the third parties

insufficient time to respond before the discovery cutoff and have virtually ensured

delay, while guaranteeing prejudice.

      Intervenors have not and cannot offer any justifiable reason for their delay;

to the contrary, when Plaintiffs responded that their requests were untimely,

Intervenors took the untenable position that the March 8 deadline is a deadline for

the issuance of discovery requests only, such that those requests may mandate that

the rest of the discovery process (indeed, its most important part—substantive

                                         1
     Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 3 of 21



responses and production) continues long after that date. Neither precedent nor

logic support Intervenors’ position. Plaintiffs therefore request that the Court issue

a protective order specifying that neither Plaintiffs nor the third parties who have

been targeted by the Intervenors’ untimely discovery demands are obligated to

respond. In the alternative, Plaintiffs request that the Court (1) issue a protective

order with respect to the discovery requests served on Plaintiffs, and (2) quash the

third-party subpoenas. Plaintiffs further seek an award of the reasonable costs

incurred in preparing this motion, including attorneys’ fees pursuant to Federal

Rules of Civil Procedure 16, 26, and 37.

                                   BACKGROUND
       When the Intervenors sought to involve themselves in this action, Plaintiffs

opposed their intervention. This was not because they doubted Intervenors’

interest—to the contrary, at the time Plaintiffs noted that Intervenors’ very interest

in this action “indicates that the people whose livelihood depends on the small

margins of victory that many Republican candidates have enjoyed in Florida

elections in recent years are convinced that position bias creates a meaningful

advantage, worth spending resources to defend and protect.” ECF No. 33 at 2-3.

Rather, Plaintiffs had serious concerns that granting the motion to intervene would

result in prejudicial delay. See id. at 4 (“[U]nlike the Plaintiffs (or Florida’s

voters), it is in . . . Intervenors’ interest to delay the swift resolution of this matter,

                                           -2-
     Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 4 of 21



because so long as the Ballot Order Statute remains in effect, they stand to

benefit.”); see also id. at 24 (arguing “[c]onsiderations about the efficient and

timely resolution of this matter also counsel against granting . . . permission to

intervene” and citing Georgia v. U.S. Army Corps of Eng’rs, 302 F.3d 1242, 1250

(11th Cir. 2002), which held that the court must be satisfied permissive

intervention will not unduly prejudice or delay adjudication of the original parties’

rights).

       When the Court granted the Intervenors’ motion to intervene, it recognized

Plaintiffs’ concerns, and was unequivocal that it “will not tolerate delay,”

particularly given the “time-sensitivity in this election-related dispute.” ECF No.

36 at 3. The Court concluded, “[i]f this means Proposed Intervenors must play

catch-up on an expedited basis, so be it.” Id.

       The parties proceeded to brief and argue Plaintiffs’ motion for a preliminary

injunction and two motions to dismiss―one filed by the Secretary of State (the

“Secretary”), who was the originally-named Defendant to this action, and a

separate one filed by Intervenors the day after the Court granted their motion to

intervene. See ECF Nos. 29-32, 37-38, 42-44, 51-57, 64-65, 67-68. The Court

denied both motions to dismiss and the motion for a preliminary injunction. See

ECF Nos. 69-71. After the Court denied the motion for a preliminary injunction,



                                         -3-
     Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 5 of 21



and in light of the upcoming election, the Court granted the parties’ joint motion to

stay the matter until after the election. ECF No. 81.

      The stay was automatically lifted by order of the Court on November 30,

2018. See ECF No. 81. Shortly thereafter, on December 21, the Court entered a

scheduling order “shorten[ing] some deadlines to accommodate an earlier trial

date.” ECF No. 88 at 1. The scheduling order clearly establishes the discovery

“deadline[]” as March 8, 2019, and sets the trial date in this case as June 3. Id. at 2.

      Plaintiffs commenced discovery two weeks after the stay was automatically

lifted, issuing their first set of interrogatories and requests for production to the

Secretary on December 14, 2018. The parties conferred on scheduling and

submitted a case management report on December 20. ECF No. 87. On December

21, the same day that the Court’s scheduling order was issued, ECF No. 88,

Plaintiffs served their first set of interrogatories and requests for production on the

Intervenors. In the weeks that followed, Plaintiffs followed up with additional

discovery requests to the Secretary on January 4, 2019; subpoenas to Ron

DeSantis, Rick Scott, and their gubernatorial campaigns on January 22; and

requests for admission to the Secretary and Intervenors, along with one additional

interrogatory and one additional request for production to the Intervenors, on

February 6.



                                          -4-
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 6 of 21



      Although Plaintiffs attempted to begin scheduling depositions in January,

counsel for Intervenors responded that he would “not be able to begin” even

“discussing potential deposition dates until after my experts are done with their

reports and after my two week trial (starting [the week of February 4]) in Michigan

is concluded.” Ex. A. True to his word, Intervenors’ counsel only began to engage

in substantive discussions about dates for depositions on February 25.

      On February 26, to allow the parties “sufficient time to engage in good faith

discussions to potentially streamline the case and to complete any remaining

necessary depositions,” the parties jointly moved to extend the March 8 discovery

deadline “solely to enable [the parties] to continue to schedule and take

depositions for an additional three-week period to March 29, 2019.” ECF No. 97 at

1 (emphasis added). That joint motion―to which counsel for Intervenors

voluntarily signed on―expressly noted that, “[t]he Court’s current Scheduling

Order (ECF 88) sets a deadline for all discovery of March 8, 2019.” ECF No. 97 at

1. In granting the motion, the Court’s Order was similarly clear that, “[t]he

discovery deadline is extended . . . for the sole purpose of taking depositions.” ECF

No. 98 at 1 (emphasis added). Accordingly, the deadline for all documentary

discovery remains March 8, 2019. Moreover, and as a result of that Order, the

parties are currently scheduled to take and defend at least seven depositions (and



                                        -5-
     Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 7 of 21



likely more) over the next three weeks, including multiple expert witness

depositions that will necessarily require substantial preparation.

      As of the morning of February 25, none of the Defendants―not Intervenors

nor the Secretary―had issued any documentary discovery requests in this case.

However, that afternoon—a mere eleven days before the close of discovery—

Intervenors served on Plaintiffs’ counsel a series of interrogatories, requests for

production, and requests for admission (“discovery requests”). See Ex. B. Absent a

protective order, Plaintiffs’ responses to the Intervenors’ discovery requests will be

due on March 27, 2019—well after the discovery cutoff date long set by the Court.

      Then, on February 28—a mere nine days before the March 8 deadline—

Intervenors provided to Plaintiffs’ counsel copies of six subpoenas duces tecum

addressed to various third parties (“third-party subpoenas”). See Ex. C. All are

dated February 27, 2019, and have return dates of March 29. Even if one were to

assume for the instant purposes that all were effectively served on February 27, the

third parties’ objection deadlines would be similarly well outside the applicable

discovery cutoff date.

      On March 1, Plaintiffs advised Intervenors’ counsel that the discovery

requests and the third-party subpoenas were clearly untimely, as they seek

production of documentary discovery beyond the discovery cutoff date that the

Court has established in this case, and requested that Intervenors withdraw those

                                         -6-
     Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 8 of 21



requests. See Ex. D. Plaintiffs’ counsel advised that, if Intervenors did not

voluntarily withdraw the requests and third-party subpoenas, Plaintiffs would seek

Court intervention, including an award of fees. Id. On March 4, Intervenors’

counsel advised via email that they would not withdraw either their discovery

requests or third-party subpoenas. See id.

      Counsel for the Secretary subsequently stated that the Secretary takes no

position on whether a protective order should be entered with respect to

Intervenors’ discovery requests and third-party subpoenas. Notably, the Secretary

has not sought any documentary discovery in this case, nor has she joined in the

Intervenors’ requests. This motion follows.

                                   ARGUMENT
I.    THE COURT SHOULD GRANT A PROTECTIVE ORDER
      SPECIFYING THAT PLAINTIFFS NEED NOT RESPOND TO THE
      INTERVENORS’ UNTIMELY DISCOVERY REQUESTS
      There can be no serious dispute that Intervenors’ discovery requests are

untimely. The Court’s scheduling order could not be clearer―it sets a discovery

“deadline[]” of March 8, 2019. ECF No. 88 at 1. The plain meaning of the word

“deadline” is “[a] time limit for the completion of an activity.” The Oxford

American Dictionary and Thesaurus (American Ed. 2003) (emphasis added); see

also Webster’s Third New International Dictionary (3d ed. 1981) (“A date or time

before which something must be done and after which the opportunity passes or a


                                        -7-
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 9 of 21



penalty follows.”) (emphasis added); Webster’s II New College Dictionary (3d ed.

2005) (“A time limit, as for payment of a debt or completion of an assignment.”)

(emphasis added). Federal courts issue such deadlines pursuant to Federal Rule of

Civil Procedure 16(b)(3)(A), which provides that a “scheduling order must limit

the time to . . . complete discovery.” Id. (emphases added). Accordingly, pursuant

to the Court’s order, discovery must be completed (not just initiated) by March 8,

2019.

        That a discovery deadline constitutes a cutoff for the completion of

discovery, and not a target date for the issuance of discovery requests, is well-

understood by courts and reflected by nearly universal practice of counsel. Any

other interpretation would not make sense, either within the context of the Federal

Rules of Civil Procedure governing discovery, or as a practical matter. It is

indisputable that the Federal Rules of Civil Procedure permit a party thirty days to

respond to interrogatories, requests for production, and requests for admission,

unless the parties agree to or a court establishes a shorter response time. See Fed.

R. Civ. P. 33(b)(2), 34(b)(2)(A), 36(a)(3). For this reason alone, courts routinely

find party discovery served less than 30-days before the discovery cutoff untimely

and impermissible. See, e.g., Thomas v. Pacificorp, 324 F.3d 1176, 1179 (10th Cir.

2003) (“[R]equests must be served at least thirty days prior to a completion of

discovery deadline.”); Laborers’ Pension Fund v. Blackmore Sewer Constr., Inc.,

                                        -8-
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 10 of 21



298 F.3d 600, 605 (7th Cir. 2002) (requests for admission served five days before

the discovery cutoff were untimely where parties had not agreed to a shorter

response time); Hall v. Louisiana, Civil Action No. 12-657-BAJ-RLB, 2014 WL

2560579, at *2 (M.D. La. June 6, 2014) (holding that discovery requests must be

served at least thirty days before the close of discovery and collecting similar

cases); Bishop v. Potter, No. 2:08-CV-00726-RLH-GWF, 2010 WL 2775332, at *1

(D. Nev. July 14, 2010) (“[F]or discovery requests to be timely, the requesting

party must serve them at least 30 days before the discovery cutoff in order to allow

the other party sufficient time to respond.”); NE Technologies, Inc v. Evolving Sys.,

Inc., 2008 WL 4277668, *5 (D. N.J. 2008) (requests for discovery must be made

“with sufficient time to allow the answering party to respond before the

termination of discovery”).

      Furthermore, although the Federal Rules provide that parties may stipulate to

a shorter or longer time to answer, Rule 29(b) is clear that “a stipulation extending

the time for any form of discovery must have court approval if it would interfere

with the time set for completing discovery.” Fed. R. Civ. P. 29(b) (emphasis

added). Thus, once again, the Federal Rules are clear on their face that discovery

deadlines are not merely cutoffs for the issuance of discovery, but rather establish

the last day upon which discovery must be completed in a case, absent a court

order to the contrary. Here, the parties have not entered into any stipulation that

                                        -9-
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 11 of 21



would modify the deadlines for responding to Intervenors’ discovery requests, nor

has the Court entered an order to that extent. To the contrary, the only extension

that the parties have agreed to―and which the Court has approved―is an

extension to complete depositions. See ECF No. 97. Thus, under the plain language

of the Federal Rules, and as reflected by countless court decisions applying the

same, Intervenors’ discovery requests come too late.

      The fact that Intervenors have disregarded the scheduling order and unduly

delayed in issuing any documentary discovery requests until far too late is reason

alone to issue a protective order under Federal Rule of Civil Procedure 26(c),

which provides that a court “may, for good cause, issue an order to protect a party

or person from annoyance, embarrassment, oppression, or undue burden or

expense” by disallowing or limiting discovery. “Good cause” exists when a party is

subjected to untimely discovery requests. In In re Skyport Glob. Commc’ns, Inc.,

408 B.R. 687 (Bankr. S.D. Tex. 2009), for example, “the Defendant served the

Debtor with discovery requests . . . so close to the discovery completion deadline

that the Debtor was only provided [nine] days to submit [its] discovery responses

without running afoul of the discovery deadline.” Id. at 693 (quotation marks and

alterations omitted). The court found that allowing “[nine] days to respond to

discovery requests [was] wholly inconsistent with the Federal Rules of Civil

Procedure and th[e] Court’s Scheduling Order.” Id. It further concluded that

                                       - 10 -
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 12 of 21



forcing the debtor to comply with the defendant’s untimely discovery requests

“would lead to unreasonable and prejudicial delay” because doing so would

effectively nullify the discovery deadline upon which the debtor was “entitled to

rely.” Id. The Court therefore found that “a protective order [was] warranted . . . to

protect the Debtor from annoyance, embarrassment, oppression, or undue burden

and expense in the form of prejudicial delay.” Id.

      So too here, Intervenors served their discovery requests “at a time when

[Plaintiffs] [are unable to] respond[] without running afoul of the [Court’s]

[s]cheduling [o]rder,” and permitting Intervenors to proceed with these discovery

requests would prejudice Plaintiffs, who were entitled to rely on the cutoff date and

should now be able to focus their resources on otherwise preparing for trial. See

Marvin Lumber & Cedar Co. v. PPG Indus., Inc., 177 F.R.D. 443, 445 (D. Minn.

1997) (“Moreover, to allow a party to continue with formal discovery . . . after the

discovery deadline unnecessarily lengthens discovery process, and diverts the

parties’ attention, from the post-discovery aspects of preparing a case for Trial, to

continued involvement in the discovery, and in the nondispositive.”). Requiring a

response to Intervenors’ untimely discovery requests would prejudice Plaintiffs by

forcing them to devote finite resources to written discovery at a time when they are

busily preparing for a host of depositions (taking and defending), preparing for



                                        - 11 -
      Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 13 of 21



motions practice, and compiling exhibits and other information in preparation for

the pretrial conference, see ECF No. 99 (order for pretrial conference).1

         Accordingly, Plaintiffs have demonstrated good cause for a protective

order. See, e.g., Sofo v. Pan-American Life Ins. Co., 13 F.3d 239, 241 (7th Cir.

1994) (district court granted a protective order where plaintiff failed to request

discovery until nine days before the cutoff); Marshall v. Royal Caribbean Cruises

Ltd., No. 16-21140-CIV, 2016 WL 11498396, at *1 (S.D. Fla. Nov. 18, 2016)

(granting a protective order where deposition was scheduled for after discovery

cutoff); Olivas v. A Little Havana Check Cash, Inc., No. 05-22599-CIV, 2007 WL

9723399, at *2 (S.D. Fla. Apr. 18, 2007) (same); Smith v. Principal Cas. Ins. Co.,

131 F.R.D. 104, 105 (S.D. Miss. 1990) (granting a protective order where

interrogatories regarding experts were not timely filed); N. Ind. Pub. Serv. Co. v.

Colo. Westmoreland, Inc., 112 F.R.D. 423, 424 (N.D. Ind. 1986) (granting a

protective order specifying that plaintiff was not required to respond to discovery

requests filed on the day that discovery was to terminate).



1
  Nor is extending the trial deadline in this case a reasonable cure to the prejudice imposed by Intervenors’ wholly
unjustified late discovery requests. As this Court recognized in setting the expedited discovery schedule in the first
place, this is a time-sensitive election matter, where additional delay could very well mean the difference between
the issuance of a meaningful remedy that effectively addresses the harm to Plaintiffs and hundreds of thousands of
Florida voters in the 2020 election, and one that does not. Due to other immovable conflicts of counsel, see ECF No.
87 at 11-12, including a month-long trial in August for two of Plaintiffs’ lead counsel, a continuance of the current
trial date in this matter would almost certainly mean it is not heard until the Fall of 2019, at the earliest. The
Secretary has previously indicated that any changes to the ballot order system will require some administrative lead
up. Thus, by disregarding the Court’s clear discovery cutoff date, Intervenors have put Plaintiffs in an impossible
position ― either suffer the prejudice of diverting finite and precious resources to responding to their inexcusable
untimely requests, or seek an extension that could well prejudice their ability to obtain the relief that they seek.
                                                       - 12 -
      Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 14 of 21



       It is also worth emphasizing that none of the requests by Intervenors are for

information that they could not have just as easily requested as early as December,

when the Court lifted the stay in this matter and issued its scheduling order. Simply

put, there is no legitimate justification for Intervenors’ decision to ignore,

wholesale, the clearly-established deadlines set by the Court in this case. For all of

these reasons, the Court should grant Plaintiffs’ Motion for a Protective Order.

II.    THE COURT SHOULD ISSUE A PROTECTIVE ORDER
       SPECIFYING THAT THE THIRD PARTIES NEED NOT RESPOND
       TO THE SUBPOENAS OR, IN THE ALTERNATIVE, QUASH THE
       THIRD-PARTY SUBPOENAS
       The third-party subpoenas are similarly untimely. Plaintiffs’ counsel

received copies of the third-party subpoenas on February 28, 2019, though the

subpoenas are dated February 27. It is not clear when or whether all or some have

been served. But even assuming for the purposes of this motion that Intervenors

did manage to accomplish service on all of the third parties on February 27, cf.

Fed. R. Civ. P. 45(a)(4) (requiring notice to parties before service of third-party

subpoenas), that date is a mere nine days before the close of discovery. The third

parties have fourteen days to serve objections under the Federal Rules, see Fed. R.

Civ. P. 45(d)(2)(B), which means their objections would be due after the discovery

cutoff. Indeed, the date for production noted in the subpoenas is March 29, a full

three weeks after the deadline. Accordingly, the third-party subpoenas are

untimely, and requiring the third parties to respond to them would effectively
                                        - 13 -
      Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 15 of 21



vitiate the Court’s scheduling order. See, e.g., Holmes v. Utah, No. 2:12-CV-1098,

2014 WL 1329352, at *1 (D. Utah Apr. 2, 2014) (noting “a request for documents

under Rule 45 is discovery and must comply with the discovery cutoff date,” and

holding that subpoenas served shortly before the close of discovery were

untimely); Jackson v. Wilson Welding Serv., Inc., Civil Action No. 10-2843, 2012

WL 14265, at *2 (E.D. La. Jan. 4, 2012) (granting motion to quash where

“subpoenas required the non-parties to produce documents . . . fourteen (14) days

after the discovery deadline”); Dag Enters., Inc. v. Exxon Mobil Corp., 226 F.R.D.

95, 104 (D.D.C. 2005) (“Rule 45 subpoenas are ‘discovery’ under Rules 16 and 26

of the Federal Rules of Civil Procedure, and are subject to the same deadlines as

other forms of discovery.”); Mortg. Info. Servs., Inc. v. Kitchens, 210 F.R.D. 562,

566 (W.D.N.C. 2002) (adopting the majority view that “a Rule 45 subpoena does

in fact constitute discovery” and collecting cases).2

         Plaintiffs have standing to move for a protective order to limit the scope of

discovery requested via third-party subpoenas. See, e.g., Bounds v. Capital Area

Family Violence Intervention Ctr., Inc., 314 F.R.D. 214, 219 (M.D. La. 2016)

(“Defendants . . . have standing pursuant to Rule 26(c)(1) to seek a limitation

and/or modification of the scope of the subpoena”); NetJets Aviation, Inc. v. Peter


2
 Rule 45 permits the issuer of the subpoena to set the date by which the recipient must respond, and on its face,
establishes no outward limit for that deadline. Thus, if Intervenors’ position were correct, litigants could engage in
discovery into perpetuity long beyond any Court established “discovery deadline” by issuing subpoenas to third
parties with return dates set long into the future. This would obviously be an untenably absurd result.
                                                        - 14 -
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 16 of 21



Sleiman Dev. Grp., LLC, No. 310-CV-483-J-32MCR, 2011 WL 6752488, at *1

(M.D. Fla. Dec. 22, 2011) (allowing defendants to challenge third-party subpoenas

through a motion for a protective order); Mortg. Payment Prot., Inc. v. Cynosure

Fin., Inc., No. 608CV1212ORL22GJK, 2010 WL 11507437, at *4 (M.D. Fla. Nov.

5, 2010) (“Plaintiff has standing to seek to enforce the Court’s discovery deadline”

by moving for a protective order as to third-party subpoenas). And courts have

found good cause to issue protective orders to protect third parties from untimely

discovery requests. See, e.g., Zendejas v. Redman, No. 15-81229-CV, 2017 WL

2782034, at *1 (S.D. Fla. June 26, 2017) (“Based on the fact that the subpoenas

were issued well after the discovery deadline, Defendants have established good

cause for a protective order.”); Mortg. Payment Prot., Inc., 2010 WL 11507437, at

*4 (“[T]he Court finds that [the third-party] Subpoena constitutes an untimely

discovery request and Plaintiff has demonstrated good cause for a protective order

as to the documents requested in the subpoena.”). Here, good cause exists to issue

a protective order with respect to the third-party subpoenas for the same reasons

outlined above with respect to the discovery requests. Further, “[t]he obligation of

a party to monitor an opponent’s discovery, as allowed by Rule 45 Subpoenas, is

no less burdensome or expensive than that demanded by the other methods of

formal discovery and, in fact, can be considerably more burdensome and

expensive.” Marvin Lumber, 177 F.R.D. at 445. Accordingly, Plaintiffs request

                                       - 15 -
       Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 17 of 21



that the Court issue a protective order specifying that the third parties need not

respond to Intervenors’ untimely subpoenas.

        In the alternative, Plaintiffs move to quash the third-party subpoenas as

violative of the Court’s scheduling order. Plaintiffs have standing to enforce the

Court’s orders, and courts have quashed third-party subpoenas seeking to conduct

discovery after the deadline. See, e.g., Auto-Owners Ins. Co. v. Se. Floating Docks,

Inc., 231 F.R.D. 426, 428 (M.D. Fla. 2005) (“Defendants have standing to move to

quash or modify the subpoena based on inadequate notice” because, among other

things, they have “standing to move to enforce the Court’s orders and rules”);

McNerney v. Archer Daniels Midland Co., 164 F.R.D. 584, 588 (W.D.N.Y. 1995)

(quashing third-party subpoena where plaintiff was seeking to conduct discovery

after the deadline); Marvin Lumber, 177 F.R.D. at 445 (granting plaintiff’s motion

to quash third-party subpoenas that had return date after discovery cutoff, citing the

importance of case management).

III.    THE COURT SHOULD AWARD PLAINTIFFS REASONABLE
        EXPENSES INCURRED IN PREPARING THIS MOTION
        Rule 16(f)(1)(C) provides for sanctions if a party “fails to obey a scheduling

or other pretrial order.” Among other things, “the court must order the party, its

attorney, or both to pay the reasonable expenses—including attorney’s fees—

incurred because of any noncompliance with this rule, unless the noncompliance



                                         - 16 -
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 18 of 21



was substantially justified or other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 16(f)(2).

      Rules 26 and 37 are to the same effect. Rule 26(c)(3) provides that Rule

37(a)(5) applies to the award of expenses incurred in seeking a protective order.

Rule 37(a)(5), in turn, provides that a court “must, after giving an opportunity to be

heard, require the party or deponent whose conduct necessitated the motion, the

party or attorney advising that conduct, or both to pay the movant’s reasonable

expenses incurred in making the motion, including attorney’s fees,” unless (among

other things) the opposing party’s conduct was substantially justified or other

circumstances make an award of expenses unjust.

      Plaintiffs request that the Court award them reasonable costs and fees under

these rules. Intervenors are necessarily aware that “serving such late discovery

requests . . . create[s] a Hobson’s choice for the [Plaintiffs and third parties],

because [their] response[s] would violate the Scheduling Order.” In re Skyport

Glob. Commc’ns, Inc., 408 B.R. at 695 (awarding expenses for costs incurred in

preparing motion for protective order in response to untimely discovery requests).

Indeed, counsel for Plaintiffs alerted Intervenors’ counsel before filing the present

motion that the discovery sought was untimely, complete with case law support,

and requested that Intervenors withdraw the requests. See Ex. D. Notably,

Intervenors offered no explanation whatsoever for their delay, arguing instead that

                                        - 17 -
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 19 of 21



the March 8 discovery cutoff is no deadline at all. Id. (arguing discovery may

continue past the March 8 date). Intervenors’ insistence in pursuing their demands

despite their unexplained delay is not substantially justified, and no other

circumstances would make an award of costs and fees unjust. The Court should

therefore award Plaintiffs the expenses they incurred engaging in this motion

practice. See, e.g., U & I Corp. v. Advanced Med. Design, Inc., 251 F.R.D. 667,

673 (M.D. Fla. 2008) (awarding attorney’s fees and costs for preparing motion for

protective order in response to third-party subpoenas with a production date after

the discovery cutoff).

                                 CONCLUSION
      For the foregoing reasons, Plaintiffs’ motion should be granted.




                                       - 18 -
    Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 20 of 21



                    LOCAL RULE 7.1(C) CERTIFICATION
      Pursuant to Local Rule 7.1(C), Plaintiffs’ counsel confirm that they

complied with the attorney-conference requirement of Local Rule 7.1(B).

Undersigned counsel conferred with counsel for Intervenors, Shawn Sheehy, and

counsel for Defendants, Joseph Brown, and was advised that Intervenors oppose

the requested relief and Defendant takes no position.

                    LOCAL RULE 7.1(F) CERTIFICATION
      Counsel for Plaintiffs, Fritz Wermuth, Esquire, certifies that this motion
contains 4,324 words, excluding caption and certificates.

                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on March 7, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send a
notice of electronic filing to all counsel of record.


                                          Respectfully submitted,

                                           /s/ Fritz S. Wermuth
                                           Fritz S. Wermuth
                                           Florida Bar No.: 0184111
                                           KING, BLACKWELL, ZEHNDER
                                                & WERMUTH, P.A.
                                           P.O. Box 1631
                                           Orlando, FL 32802-1631
                                           Telephone: (407) 422-2472
                                           Facsimile: (407) 648-0161
                                           fwermuth@kbzwlaw.com

                                           Marc E. Elias
                                          - 19 -
Case 4:18-cv-00262-MW-CAS Document 100 Filed 03/07/19 Page 21 of 21



                                Elisabeth C. Frost*
                                Jacki L. Anderson*
                                John M. Geise*
                                PERKINS COIE LLP
                                700 Thirteenth St., N.W., Suite 600
                                Washington, D.C. 20005-3960
                                Telephone: (202) 654-6200
                                Facsimile: (202) 654-9959
                                melias@perkinscoie.com
                                efrost@perkinscoie.com
                                jackianderson@perkinscoie.com
                                jgeise@perkinscoie.com

                                Abha Khanna*
                                PERKINS COIE LLP
                                1201 Third Avenue, Suite 4900
                                Seattle, WA 98101-3099
                                Telephone: (206) 359-8000
                                Facsimile: (206) 359-9000
                                akhanna@perkinscoie.com

                                Counsel for the Plaintiffs
                                *Admitted Pro Hac Vice




                               - 20 -
